                                                                       Case 3:19-cv-00538-MMD-WGC Document 13 Filed 05/05/20 Page 1 of 3



                                                                   1   Jared R. Richards, Esq.
                                                                       Nevada Bar No. 11254
                                                                   2   Dustin E. Birch, Esq.
                                                                       Nevada Bar No. 10517
                                                                   3   CLEAR COUNSEL LAW GROUP
                                                                       1671 W. Horizon Ridge Pkwy, Suite 200
                                                                   4   Henderson, NV 89012
                                                                       (702) 476-5900, Telephone
                                                                   5   (702) 508-9393, Facsimile
                                                                       jared@clearcounsel.com
                                                                   6   dustin@clearcounsel.com
                                                                       Attorneys for Plaintiff
                                                                   7   Jesus Andres Medina
                                                                                                 UNITED STATES DISTRICT COURT
                                                                   8
                                                                                                        DISTRICT OF NEVADA
                                                                   9

                                                                  10    JESUS ANDRES MEDINA,
                                                                                                                      CASE NO. 3:19-cv-00538-MMD-WGC
                                                                  11                       Plaintiff,
                                                                        vs.
                                                                  12
                          1671 W. HORIZO N RIDGE PKWY, STE 2 00
CLEAR COUNSEL LAW GROUP




                                                                        UNITED STATES OF AMERICA ex rel
                               HEND ERSON , NEVADA 890 12




                                                                  13    UNITED STATES POSTAL SERVICE,
                                                                                           Defendants.
                                      (702) 476-5900




                                                                  14

                                                                  15                            SUBSTITUTION OF ATTORNEYS
                                                                  16
                                                                              The undersigned hereby agrees to JARED R. RICHARDS, ESQ. and DUSTIN E.
                                                                  17
                                                                       BIRCH, ESQ., and the law firm of CLEAR COUNSEL LAW GROUP, being submitted as
                                                                  18
                                                                       attorneys for Plaintiff, JESUS ANDRES MEDINA, in the place and stead of CHRISTIAN Z.
                                                                  19

                                                                  20   SMITH, ESQ., and the law firm of RICHARD HARRIS LAW FIRM.
                                                                                                    May
                                                                                                   ____2020.
                                                                  21                     4thday of April
                                                                              DATED this ___
                                                                  22                                      BY: ____________________________________
                                                                                                              JESUS ANDRES MEDINA, Plaintiff
                                                                  23

                                                                  24          The undersigned hereby agrees to JARED R. RICHARDS, ESQ. and DUSTIN E,
                                                                  25
                                                                       BIRCH, ESQ., and the law firm of CLEAR COUNSEL LAW GROUP, being submitted as
                                                                  26
                                                                       ///
                                                                  27

                                                                  28   ///
                                                                 Case 3:19-cv-00538-MMD-WGC Document 13 Filed 05/05/20 Page 2 of 3



                                                             1   attorney for Plaintiff, JESUS ANDRES MEDINA, in the place and stead of CHRISTIAN
                                                             2   Z. SMITH, ESQ., and the law firm of RICHARD HARRIS LAW FIRM.
                                                             3                   _____       ___ 2020.
                                                                       DATED this ___
                                                                                  4th day of April
                                                                                             May
                                                             4
                                                                                                           CLEAR COUNSEL LAW GROUP
                                                             5

                                                             6                                            Dustin E. Birch
                                                                                                    BY: _____________________________
                                                                                                        Jared R. Richards, Esq.
                                                             7                                          Nevada Bar No. 11254
                                                                                                        Dustin E. Birch, Esq.
                                                             8                                          Nevada Bar No. 10517
                                                                                                        1671 W. Horizon Ridge Parkway, Suite 200
                                                             9
                                                                                                        Henderson, Nevada 89012
                                                            10                                          702-476-5900

                                                            11         DATED this ___ day of April 2020.
                                                            12                                             RICHARD HARRIS LAW FIRM
CLEAR COUNSEL LAW GROUP
                          50 S. STEPHAN IE S T., S TE 101
                          HEND ERSON , NEVADA 890 12




                                                            13
                                  (702) 476-5900




                                                            14                                      BY: ________________________________
                                                                                                        Christian Z. Smith, Esq..
                                                            15                                          Nevada Bar No. 8266
                                                                                                        801 S. Fourth Street
                                                            16                                          Las Vegas, NV 89101
                                                            17                                          702-444-4444

                                                            18

                                                            19         IT IS SO ORDERED.

                                                            20         DATED: May 5, 2020
                                                            21                                             ________________________________________
                                                                                                           UNITED STATES MAGISTRATE JUDGE
                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28


                                                                                                            -2-
                                                                 Case 3:19-cv-00538-MMD-WGC Document 13
                                                                                                     12 Filed 05/05/20
                                                                                                              05/04/20 Page 3 of 3



                                                             1                                    CERTIFICATE OF SERVICE
                                                             2
                                                                        I hereby certify that the foregoing SUBSTITUTION OF ATTORNEYS was submitted
                                                             3
                                                                 electronically for filing and/or service with the United States District Court, District of Nevada on
                                                             4                       May
                                                                      4th day of _____
                                                                 the ____           April 2020. Electronic Service of the foregoing document shall be made in
                                                             5
                                                                 accordance with the E-Service List as follows:
                                                             6
                                                                        Christian Z. Smith      christian@richardharrislaw.com
                                                             7                                  icela@richardharrislaw.com
                                                                        Holly A. Vance          Holly.A.Vance@usdoj.gov
                                                             8
                                                                                                CaseView.ECF@usdog.gov
                                                             9                                  Christi.dyer@usdoj.gov
                                                                                                Eunice.jones@usdoj.gov
                                                            10                                  Jenni.olaskey@usdoj.gov
                                                            11          I further certify that I served a copy of this document by mailing a true and correct copy
                                                            12
CLEAR COUNSEL LAW GROUP




                                                                 thereof, postage prepaid, addressed to:
                          50 S. STEPHAN IE S T., S TE 101
                          HEND ERSON , NEVADA 890 12




                                                            13
                                                                        N/A
                                  (702) 476-5900




                                                            14
                                                                                                                         Terri D. Szostek
                                                                                                                        __________________________________
                                                            15                                                          An employee of Clear Counsel Law Group
                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28


                                                                                                                  -3-
